Exhibit 10.35
(SYMETRA LOGO) [v58499v5849900.gif]
2011 Incentive Compensation Plan
Life and Retirement Sales
Effective January 1, 2011
Richard LaVoice
2011 Incentive Plan Document — Life & Retirement Sales| Symetra

 



--------------------------------------------------------------------------------



 



 
Section I: General Administration





A participant is compensated through a base salary and incentive compensation.
Incentive compensation is based on production within the participant’s assigned
region.
Compensation Structure





Base salary is defined as annualized base pay, excluding any bonuses, cash
incentives, or other compensation.
Base Salary





The plan will run on a calendar year basis.
Plan Year





A participant becomes eligible to participate in the incentive compensation
program on the first business day of the month following or coinciding with the
date of employment in a qualifying position.
Eligibility





The information described in this plan assumes a participant’s full year
participation. A participant in an eligible position for a partial year will be
eligible to earn incentive compensation on a pro-rated basis.
Partial Plan Year Eligibility





If an employee transfers into an incentive compensation eligible position during
the plan year, the incentive compensation plan will become effective the first
of the month following his/her transfer.
If a participant transfers out of an incentive compensation eligible plan during
the plan year, the participant will be eligible for earned production through
the end of the last full month in the eligible position. Every attempt will be
made to make the transfer coincide with the end of the month so the participant
will be eligible for the full month of earned production. The employee will then
be eligible for an Annual Incentive bonus (AIB) on a pro-rated basis at his/her
new award target. Any base pay changes will need to be effective with the start
of a payroll period.
Symetra reserves the right to manage the transfer process and effective date of
eligibility on a case-by-case basis.
Internal Transfer


2011 Incentive Plan Document — Life & Retirement Sales| Symetra

 



--------------------------------------------------------------------------------



 



Plan participants will be eligible for sick leave, short-term disability and/or
FMLA as defined by the sick leave, short-term disability and/or FMLA benefit
policies and procedures as outlined on Connections. The plans will be
administered in the same manner as for all other salaried Symetra Financial
employees.
In the event of time away from work when the duration of leave is less than 7
consecutive calendar days, there will be no interruption to a participant’s
incentive compensation. In the event of time away from work when the duration of
leave is 7 consecutive calendar days or greater, a plan participant will
continue to receive incentive compensation per the plan, only if the time away
is certified as FMLA time.
Once a plan participant’s FMLA entitlement has been exhausted, his/her incentive
compensation eligibility will be suspended until he/she returns to work. The
incentive compensation payment will be pro-rated if the FMLA leave ends at a
time other than the end of the month. If a plan participant is not eligible for
FMLA, then he/she will not be eligible to continue to receive incentive
compensation for the period of time that he/she is away from work. (The FMLA
eligibility requirement of 50 or more employees within a 75 mile radius will not
disqualify one from continued incentive compensation under this policy.)
Please refer to the Leave policy on Connections (on the Symetra intranet site)
for additional details around FMLA, sick leave and short-term disability.
Time Away From Work





Realignment is defined as the reassignment of agent(s), registered
representatives, producers, and/or bank relationships from one region to
another. The effective date of the realignment is the date that production stops
flowing from the old territory and begins flowing to the new one. Incentive
compensation will be adjusted upon the realignment and could result in a
retroactive increase or decrease in production and incentive compensation.
Realignment of Region





Assignment of agencies/producers/banks will be established on a geographic
region and/or relationship basis by Life and Retirement Sales management. Each
participant will be accountable for those agencies/producers/banks for the
assigned products and product lines.
Assignment


2011 Incentive Plan Document — Life & Retirement Sales| Symetra

 



--------------------------------------------------------------------------------



 



If a participant receives an overpayment of incentive compensation for whatever
reason (administrative error, error in reporting, or other reason), Symetra
reserves the right to withhold future earned incentive compensation payments up
to and including the amount that was overpaid to the participant.
Overpayment





If a participant leaves his/her position during the plan year for any reason,
including: voluntary resignation, involuntary termination, job elimination,
disability or death, he/she will be paid for production earned through the end
of the last full month of employment.
The payment of the final incentive compensation due may be paid out up to sixty
(60) days after the effective date of termination in order to reconcile
production.
Termination of Employment





Symetra Life Insurance Company reserves the right to modify, amend, or repeal
this plan, or to discontinue (either temporarily or permanently) the
distribution of incentive compensation under the plan. Any plan modification
requires written documentation to the plan participant(s) with approval of the
Executive Vice President of Life and Retirement Sales and the Vice President of
Human Resources.
Symetra Life Insurance Company also reserves the right to withdraw products from
distribution, to reassign distribution of specific products, to realign sales
regions as it deems necessary or appropriate to the overall business needs. If
circumstances warrant, the Company may modify credits on a case. Any such
modification of production credit for a case requires notification in writing
within a reasonable time after the sale with the approval of the Company’s
Executive Vice President of Life and Retirement Sales, and the Vice President of
Human Resources.
Plan Modification / Reservation of Rights





Symetra Life Insurance Company reserves the right to determine or resolve all
situations not expressly covered in this plan description. Final determinations
regarding these situations will be made jointly by the Executive Vice President
of Life and Retirement Sales, and the Vice President of Human Resources.
Situations Not Covered


2011 Incentive Plan Document — Life & Retirement Sales| Symetra

 



--------------------------------------------------------------------------------



 



The existence of this plan document does not create any employment contracts,
nor does it confer any right of continuing employment upon any plan participant
or any other employee. Employment at Symetra is “at will”, meaning that either
the employee and/or Symetra are at liberty to end the employment relationship at
any time, with or without cause, with or without notice.
Continuation of Employment





 
Section II: Business Unit Administration





Incentive Compensation earned from production will be paid monthly. Management
by objective (see below), if achieved by eligible participants, will be paid
quarterly.
These payments will be made within three pay periods after the end of the month
in which the incentive compensation was earned, unless the necessary data to
calculate the incentive amount is not available. In that case, payments will be
made within two pay periods following the date the data becomes available.
Timing of Payments





As part of the overall incentive compensation plan, plan participants have the
opportunity to participate in a Management by Objective (MBO) target. If
eligible for MBO, and if achieved based on target goal, MBO payments will be
made on a quarterly basis.
MBO targets vary by region and position, and may change throughout the plan
year. MBO targets will be described in Section III.
Management by Objective (MBO)





In certain circumstances, a plan participant may be paid on a draw (a
predetermined minimum monthly incentive amount) for a specified period of time.
In those situations, the plan participant will be paid the higher of: (1) the
draw, or (2) the monthly incentive compensation amount the participant otherwise
earned under the terms of the plan, based on qualifying production.
Guaranteed Incentive Compensation


2011 Incentive Plan Document — Life & Retirement Sales| Symetra

 



--------------------------------------------------------------------------------



 



Cumulative YTD earned incentive compensation will be calculated monthly and a
reconciliation will be performed. If, during this reconciliation, it is
determined that the YTD incentive compensation paid is higher than the YTD
incentive compensation earned, earnings above the monthly draw amount will be
collected back until the difference is trued-up through the end of the effective
date of the draw period.
 


2011 Incentive Plan Document — Life & Retirement Sales| Symetra

 



--------------------------------------------------------------------------------



 



Executive Vice President — Life and Retirement Sales
Section III: Incentive Plan Description





At two and one-half (2.5) times the 2011 annual life and retirement production
goal, a regression tier will go into effect, cutting the rate of incentive
compensation by one-half (.5).

          Incentive     Compensation Product*   Rate
Life Products:
   
Term
  [***]
Perm
  [***]
Single Premium
  [***]
Complete AFYP
  [***]
Retirement Products:
   
Fixed
  [***]
Individual Variable
  [***]
Group VA
  [***]
Daily Val
  [***]
WELL Plan
  [***]
Income Annuities:
   
SPIA
  [***]
Annuitizations
  [***]

 

*   Incentive compensation is based on all Life and Retirement Distribution
Channel Sales

Incentive for Life Products: Based on net Annualized First Year Premium (AFYP)
Incentive for Retirement Products: Based on net single sum annuity premiums and
net first year continuing annuity premiums and increases.
Incentive for Income Annuities: Based on net single sum annuity premiums, net
first year continuing annuity premiums, net first year continuing premiums and
increases, single sum deposit resulting from the annuitization of eligible fixed
or variable products that result in commission to the agent.
**      Symetra Life Insurance Company reserves the right to modify, amend or
repeal this Plan, or to discontinue (either temporarily or permanently) the
distribution of incentive compensation under the Plan.
                  2011 Incentive Plan Document — Life & Retirement Salesi
Symetra

 